Citation Nr: 1505208	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-32 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a lung disorder.

2.  Entitlement to service connection for left nasopharynx cyst (claimed as nasal disorder).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to November 1989.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Nashville, Tennessee Department of Veteran Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  An unappealed June 2008 rating decision denied the Veteran service connection for lung problems, based essentially on findings that there is no evidence of a chronic lung disorder or residuals of a chronic lung disorder in service.

2.  Evidence received since the June 2008 rating decision does not tend to relate a lung disorder to service; does not address the unestablished fact necessary to substantiate the claim of service connection for a lung disorder; and does not raise a reasonable possibility of substantiating such claim.

3.  A chronic nasal disorder was not manifested in service and such disorder is not shown to be related to the Veteran's active duty service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim of service connection for a lung disorder may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

2.  Service connection for a left nasopharynx cyst (claimed as nasal disorder) is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in January 2011 VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  The January 2011 letter provided the Veteran Kent-compliant notice.  He has had ample opportunity to respond/supplement the record, and has not alleged prejudice from a notice defect.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's service treatment records (STRs), and VA and treatment records are associated with the record.  The Veteran has not been accorded a VA examination pertinent to his claims.  With respect to the claim to reopen the service connection claim for a lung disorder, a specific VA medical opinion/examination is not needed to consider whether the Veteran has submitted new and material evidence.  Rather, as has been accomplished here, the Board has reviewed all the evidence associated with the record and particularly the evidence submitted since the last final denial.  

With respect to the claim for service connection for left nasopharynx cyst, an examination for the purpose of obtaining a nexus opinion is not needed.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court addressed the four elements that must be considered in determining whether a VA medical examination must be provided as required by 38 U.S.C.A. § 5103A.  Specifically, the Court held that the third element, an indication that the current disability or symptoms may be associated with service, establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the two.

In this instance, there is no competent evidence of a chronic left nasal disorder that emanates from service.  Thus, there exists no reasonable possibility that a VA examination would result in findings favorable to the Veteran.  Accordingly, the Board finds that an etiology opinion is not "necessary."  See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  VA has satisfied its duty to assist.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the appellant's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to these claims.

New and Material

A June 2008 rating decision denied the Veteran service connection for lung problems based on findings that there was no evidence of a chronic lung disorder or residuals of a chronic lung disorder in service.  He did not file a timely appeal and that decision became final.  See 38 U.S.C.A. §§ 5108, 7105.

Generally, when a claim is finally disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  See 38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  See 38 U.S.C.A. § 5108.

 "New" evidence means existing evidence not previously submitted to agency decision-makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  See Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The pertinent evidence of record at the time of the June 2008 rating decision included the Veteran's STRs, including the separation medical history report where the Veteran indicated that he had not ever had a disorder associated with lung problems.  He noted he had not had tuberculosis, asthma, shortness of breath, pain or pressure in the chest or chronic cough.  His October 1989 separation medical examination report noted no abnormalities of the lungs and chest on clinical evaluation.  The STRs are silent regarding any complaint, treatment and diagnosis of a lung disorder.  Also of record at the time of the June 2008 final rating decision were VA treatment reports from December 2007 through June 2008.  A December 2007 CT [computed tomography] of the thorax shows the Veteran had multilobar bilateral pulmonary emboli and right upper lobe apical segment mass-like opacity (neoplasm versus inflammatory change).  He also underwent a lung biopsy in December 2007.  A March 2008 CT of the chest showed there had been no significant change of the right upper lobe mass; stable associated bronchiectasis.  The lungs were otherwise clear with no pleural effusion.  There was interval resolution of bilateral pulmonary emboli.

The evidence associated with the record since the June 2008 final rating decision includes duplicate or cumulative VA treatment records that do not show or tend to show that a lung disorder is or may be related to the Veteran's service.  While some of the evidence is new (by virtue of the fact it was not of record at the time of the final June 2008 rating decision), it is not material because it does not address the unestablished fact necessary to substantiate the claim of service connection for a lung disorder (evidence that a chronic lung disorder or residuals of a chronic lung disorder is somehow related to the Veteran's service); and does not raise a reasonable possibility of substantiating such claim.  Even the low threshold standard for reopening endorsed by the Court in Shade, 24 Vet. App. 110 is not met.  Therefore, the Board must find that new and material evidence has not been received, and that the claim of service connection for a lung disorder may not be reopened.  

Service Connection

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that he had a nasal disorder as a result of his military service.

His STRs show he was seen occasionally, and at irregular intervals, for symptoms associated with upper respiratory infection.  There were no specific nasal complaints; nor a diagnosis of a chronic nasal disorder (specifically a left nasopharynx cyst disorder).  On October 1989 service separation physical examination, there were no abnormalities of the nose, face or sinuses on clinical evaluation.  On his separation medical history report, he reported he had not had "nose" trouble.  He did note that he had hay fever.

A December 2007 VA internal medicine note shows examination of the head, eyes, ears, nose, and throat (HEENT) with no findings regarding the nasopharynx.  It was however noted that the oropharynx was clear with no erythema.

On July 2010 VA primary care note, examination of the HEENT showed there was no facial weakness.  In August, September and October 2010 the Veteran was seen at a VA otolaryngology clinic for follow-up for a left nasopharyngeal cyst that had been treated with a course of clindamycin.  He denied any changes in numbness on his left cheek.  He reported that his symptoms had been present for at least one to two years and the onset had been gradual.  There was no obvious trigger, or trauma related to the onset of symptoms.  He complained that he sometimes feel that his left cheek is "puffy."  The diagnostic impression was left nasopharyngeal mass consistent with the clinical diagnosis of nasopharyngeal cyst.

A November 2010 VA ambulatory surgery unit postoperative assessment reveals the Veteran underwent a biopsy of the left nasopharyngeal.  He had a preoperative diagnosis of nasopharyngeal cyst and a postoperative diagnosis, and operative finding of cyst with turbid yellow fluid.  

A May 2014 VA hematology and oncology consultation report reveals the Veteran had no nasal stuffiness or discharge.  In June 2014 the Veteran was seen at VA emergency department, and on a system review, his nasal system was normal.  

Here, the Board notes that the evidence does not indicate that the Veteran's claimed left nasopharynx cyst manifested during his active duty service.  Therefore, service connection for a left nasopharyngeal cyst on the basis that it became manifest in service and persisted since service is not warranted.  

The Board must now determine whether the Veteran's left nasopharynx cyst or nasal disorder may somehow otherwise be related to his service.  In the absence of a showing of onset in service and continuity of symptoms thereafter, whether a current nasal disorder may be related to remote service/upper respiratory infections therein is a medical question not capable of resolution by mere lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Significantly, when the Veteran was seen at VA otolaryngology clinic in 2010, he reported symptoms associated with a left nasopharyngeal cyst had been present for at least one to two years and the onset was gradual.  As the Veteran was discharged from service in November 1989, symptoms of the claimed disorder were first manifested nearly 20 years postservice.  This lengthy interval between service and the initial mention of symptoms associated with a left nasopharyngeal cyst is, of itself, a factor for consideration against a finding of service connection.  

In light of the above, given the absence of a manifestation of a chronic nasal disorder in service, postservice continuity of symptomatology and, importantly, competent medical evidence of a causal relationship between the claimed nasal disorder and a disease or injury during service, the Board finds that the preponderance of the evidence is against a grant of service connection for a left nasopharyngeal cyst.  For these reasons, and the claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence not having been submitted, the claim for service connection for a lung disorder is not reopened; the appeal to this extent is denied.

Service connection for left nasopharynx cyst (claimed as nasal disorder) is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


